Name: 94/336/EC: Commission Decision of 26 May 1994 amending Decision 88/234/EEC authorizing methods for grading pig carcases in the United Kingdom (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  marketing;  documentation
 Date Published: 1994-06-16

 Avis juridique important|31994D033694/336/EC: Commission Decision of 26 May 1994 amending Decision 88/234/EEC authorizing methods for grading pig carcases in the United Kingdom (Only the English text is authentic) Official Journal L 150 , 16/06/1994 P. 0034 - 0034COMMISSION DECISION of 26 May 1994 amending Decision 88/234/EEC authorizing methods for grading pig carcases in the United Kingdom (Only the English text is authentic) (94/336/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas Commission Decision 88/234/EEC (3), as last amended by Decision 93/445/EEC (4), has introduced several grading methods for use in the United Kingdom;Whereas Article 2 of Regulation (EEC) No 3220/84 lays down that Member States may be authorized to provide for a presentation of pig carcases different to the standard presentations defined in the same Article where commercial practice or technical requirements so warrant;Whereas in the United Kingdom the technical requirements relating to the use of the grading method and, consequently, commercial practice, in some parts of the industry do not provide for the removal of the kidneys, the flare fat and the diaphragm; whereas this should be taken into account in adjusting to the weight for standard presentation;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 The following Article 2a is inserted in Decision 88/234/EEC:'Article 2aNotwithstanding the standard presentation referred to in Article 2 (1) of Regulation (EEC) No 3220/84, the flare fat, the kidneys and the diaphragm need not be removed from pig carcases before being weighed and graded. In order to establish quotations for pig carcases on a comparable basis, the recorded hot weight shall be reduced:- for pig carcases up to 56 kg, by 0,7 kg- for pig carcases from 56,5 to 74,5 kg; by 1,1 kg- for pig carcases of 75 kg and over, by 1,6 kg`Article 2 This Decision is addressed to the United Kingdom.It shall apply from 1 July 1994.Done at Brussels, 26 May 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 320, 22. 12. 1993, p. 5.(3) OJ No L 105, 26. 4. 1988, p. 15.(4) OJ No L 208, 19. 8. 1993, p. 36.